



Exhibit 10.1


Restricted Stock Unit and Other
Cash-Based Award Agreement




RESTRICTED STOCK UNIT AND OTHER CASH-BASED AWARD AGREEMENT
PURSUANT TO THE EXPRESS, INC. 2010 INCENTIVE COMPENSATION PLAN
*  *  *  *  *
Participant: [_______________]
Grant Date: [_______________]
Target Number of Restricted Stock Units granted: [_______________]
Target Value of Cash-Based Award: [_______________]
*  *  *  *  *
THIS AWARD AGREEMENT FOR RESTRICTED STOCK UNITS AND OTHER CASH-BASED AWARDS
(this “Agreement”), dated as of the Grant Date specified above, is entered into
by and between Express, Inc., a Delaware corporation organized in the State of
Delaware (the “Company”), and the Participant specified above, pursuant to the
Express, Inc. 2010 Incentive Compensation Plan, as in effect and as amended from
time to time (the “Plan”), which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant to the Participant the target number of
Restricted Stock Units (“RSUs”) set forth above; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant to the Participant an Other Cash-Based Award
in the target amount set forth above, which will be settled in cash (“Cash
Award”).
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


2.Grant of Award. The Company hereby grants to the Participant, as of the Grant
Date specified above, a target amount of Cash Award as specified above and the
number of RSUs specified above. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason. Subject to Section 5, the Participant shall





--------------------------------------------------------------------------------





not have the rights of a stockholder in respect of the RSUs underlying this
Award until such shares are delivered to the Participant in accordance with
Section 4.


3.Vesting and Payment.
(a)Performance-Based Vesting. Subject to the provisions of Section 3(b) hereof,
the RSUs and Cash Award subject to this grant shall each become tentatively
vested based on performance as based on the Company’s achievement of varying
levels of “Adjusted Earnings Per Diluted Share” for the three-year performance
period beginning on the first day of the Company’s [____] fiscal year and ending
on the last day of the Company’s [____] fiscal year pursuant to Table 1 below,
which result will be subject to modification based on “Total Shareholder Return”
(“TSR”) for the same three-year period pursuant to Table 2.


TABLE 1
Adjusted
Earnings Per Diluted Share
Performance Level
Percentage of RSUs and Cash Award Tentatively Vested Based on Performance
[______]
Threshold
50%
[______]
Target
100%
[______]
Maximum
200%



For purposes hereof, the performance metric of “Adjusted Earnings Per Diluted
Share” means the Company’s earnings per diluted share calculated in accordance
with generally accepted accounting principles, adjusted to exclude the impact of
any non-core operating costs consistent with past practice, including for debt
extinguishment and one-time transaction costs. To the extent that actual
Adjusted Earnings Per Diluted Share for the performance period hereunder is
between the Threshold level and the Target level or between the Target level and
the Maximum level, the percentage of RSUs and Cash Award to become tentatively
vested hereunder based on performance shall be determined on a pro rata basis
using straight line interpolation and rounding down to the nearest whole unit;
provided that no portion of the RSUs or Cash Award shall become tentatively
vested based on performance if the actual Adjusted Earnings Per Diluted Share
level achieved for the performance period is less than the Threshold level of
performance set forth in the schedule above; and provided, further, that the
maximum percentage of RSUs and Cash Award that may become tentatively vested
based on performance shall not exceed the percentage set forth in the schedule
above corresponding to the Maximum level of performance set forth in the
schedule above.


TABLE 2
TSR Percentile Rank vs. Peer Group
TSR Modification to Table 1 Result
</= 25th
-20%
 
Between 25th and 75th
None
 
>/= 75th
+20%
 






--------------------------------------------------------------------------------







For the purposes hereof, the performance metric of “TSR Percentile Rank vs. Peer
Group” means the Company’s performance based on the three-year relative TSR
compared to the Dow Jones US Retail Apparel Index (the “Peer Group”). No
interpolation shall be applied with respect to TSR performance below, within, or
above the levels set forth above; and provided, further, that no adjustment
pursuant to Table 2 shall increase the percentage determined pursuant to Table 1
above the Maximum 200% level.
(b)Time-Based Vesting. To the extent that the RSUs and Cash Award become
tentatively vested based on performance pursuant to Section 3(a) hereof, such
tentatively vested RSUs and Cash Award shall become unrestricted and fully
vested pursuant to the schedule set forth in the table below, provided that the
Participant has not incurred a Termination prior to the vesting date:
Vesting Date
Cumulative Percentage of Award
to Become Fully Vested
[______]
100%



There shall be no proportionate or partial vesting under this Section 3(b) in
the periods prior to each vesting date and all vesting under this Section 3(b)
shall occur only on the vesting date, subject to the Participant’s continued
service with the Company or any of its Subsidiaries on the vesting date.
(c)Death or Disability Terminations. Notwithstanding Sections 3(a) and 3(b), in
the event of Termination due to (i) the Participant’s death or (ii) the
Participant’s Disability, the unvested portion of the RSUs and Cash Award
outstanding hereunder as of the date of such Termination shall become
unrestricted and fully vested as of the date of such Termination as follows:


(i)Prior to Completion of Performance Period. In the event that such Termination
occurs prior to the completion of the applicable performance period under
Section 3(a), the unvested portion of the RSUs and Cash Award outstanding
hereunder as of the date of such Termination shall become unrestricted and fully
vested as of the date of such Termination at the target performance level of
achievement under Section 3(a) without regard to the vesting provisions under
Section 3(b).


(ii)On or After Completion of Performance Period. In the event that such
Termination occurs on or after the completion of the applicable performance
period under Section 3(a), the unvested portion of the RSUs and Cash Award
outstanding hereunder as of the date of such Termination that have previously
become tentatively vested under Section 3(a) shall become unrestricted and fully
vested as of the date of such Termination without regard to the vesting
provisions under Section 3(b).
For purposes hereof, the term “Disability” shall mean Participant is disabled as
determined in accordance with the Company’s long- term disability plan
applicable to Participant or, in the absence of such a plan, as determined by
the Committee, for a period of at least six (6) months in any twelve (12) month
calendar period.
(d)Retirement. Notwithstanding Section 3(b), in the event of the Participant’s
Termination due to “Retirement” (as defined below), the unvested portion of the
RSUs and Cash Award subject to this grant as of the date of such Termination
shall be subject to the following provisions:


(i)Prior to Completion of Performance Period. In the event that such Termination
occurs prior to the completion of the applicable performance period under
Section 3(a), the unvested portion of the RSUs and Cash Award subject to this
grant as of the date of such Termination that shall become





--------------------------------------------------------------------------------





tentatively vested under Section 3(b) as of the date of such Termination shall
be determined on a pro rata basis by multiplying the unvested portion of the
RSUs and Cash Award outstanding hereunder that are scheduled to become
tentatively vested under Section 3(b) on the vesting date immediately following
the date of such Termination by a fraction, the numerator of which is the number
of days in which the Participant was employed by the Company or its Subsidiaries
for the period commencing on the vesting date immediately preceding the date of
such Termination and continuing through the date of such Termination, and the
denominator of which is the number of days in the period commencing on the
vesting date immediately preceding the date of such Termination and ending on
the vesting date immediately following the date of such Termination. Thereafter,
the portion of the RSUs and Cash Award tentatively vested RSUs under Section
3(b), after taking into account the accelerated vesting contemplated by this
Section 3(d)(i), shall remain outstanding and shall become unrestricted and
fully vested upon completion of the applicable performance period provided in
Section 3(a) based on actual performance during such performance period in
accordance with the provisions of Section 3(a).


(ii)On or After Completion of Performance Period. In the event that such
Termination occurs on or after the completion of the applicable performance
period under Section 3(a), the unvested portion of the RSUs and Cash Award
outstanding hereunder as of the date of such Termination that have previously
become tentatively vested under Section 3(a) shall become unrestricted and fully
vested as of the date of such Termination on a pro rata basis determined by
multiplying the unvested portion of the RSUs and Cash Award outstanding
hereunder that are scheduled to become unrestricted and fully vested under
Section 3(b) on the vesting date immediately following the date of such
Termination by a fraction, the numerator of which is the number of days in which
the Participant was employed by the Company or its Subsidiaries for the period
commencing on the vesting date immediately preceding the date of such
Termination and continuing through the date of such Termination, and the
denominator of which is the number of days in the period commencing on the
vesting date immediately preceding the date of such Termination and ending on
the vesting date immediately following the date of such Termination.


For purposes hereof, the term “Retirement” shall mean any Termination by the
Participant, other than a Termination for Cause, death or Disability, at or
after age fifty- five (55) and when the Participant has at least ten (10) years
of full- time service (whether or not continuous) with the Company or any of its
Subsidiaries.
(e)Effect of Detrimental Activity. The provisions of Section 10.4 of the Plan
regarding Detrimental Activity shall apply to the RSUs and Cash Award.
(f)Forfeiture. Subject to Sections 3(c) and 3(d), the entire unvested portion of
the RSUs and Cash Award shall be immediately forfeited upon the Participant’s
Termination for any reason.


4.Award Settlement.
(a)General. Subject to Section 4(b) and the provisions of the Plan, the Company
shall deliver to the Participant (i) on the date on which each RSU becomes
unrestricted and fully vested hereunder, one share of Common Stock, and (ii) on
the first payroll date following the date on which each Cash Award becomes fully
vested hereunder, but in no event later than thirty days after such date, a lump
sum cash payment equal to the applicable percentage of the Cash Award, in each
case less any amounts required to satisfy any federal, state or local taxes
required by law to be withheld. In no event shall a Participant be entitled to
receive any shares or cash distribution with respect to any unvested or
forfeited portion of the RSUs and Cash Award.
(b)Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a), such distribution
shall be instead made on the earlier of (i) the date the Participant is not





--------------------------------------------------------------------------------





subject to any such policy or restriction and (ii) the later of (A) the end of
the calendar year in which such distribution would otherwise have been made and
(B) a date that is immediately prior to two and one-half (2.5) months following
the date such distribution would otherwise have been made.
(c)In lieu of delivering any fractional shares of Common Stock to Participant
pursuant to Section 4(a)(i), the Company shall first aggregate any such
fractional amounts due to be delivered to Participant at such time and then
round down for fractional amounts less than one- half and round up for
fractional amounts equal to or greater than one- half. No cash settlements shall
be made with respect to fractional shares eliminated by rounding.


5.Dividends and Other Distributions. Participants holding RSUs shall be entitled
to receive all dividends and other distributions paid with respect to the shares
underlying the RSUs, provided that any such dividends or other distributions
will be subject to the same vesting requirements as the underlying RSUs and
shall be paid at the time the RSU becomes vested pursuant to Section 3, and
provided, further, that such dividends or distributions shall be accumulated and
deemed reinvested in additional shares of Common Stock based on the Fair Market
Value of the Common Stock at the time of the dividend or distribution and shall
be paid only in shares of Common Stock. Any such shares shall be deposited with
the Company and shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid.


6.Non- transferability. The RSUs and Cash Award, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not be
sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way the RSUs or Cash Award, or the
levy of any execution, attachment or similar legal process upon the RSUs or Cash
Award, contrary to the terms and provisions of this Agreement and/or the Plan
shall be null and void and without legal force or effect.


7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and Cash Award, and, if the Participant
fails to do so, the Company may otherwise refuse to issue or transfer any shares
of Common Stock or cash otherwise required to be issued pursuant to this
Agreement. Any statutorily required minimum withholding obligation with regard
to the Participant may, unless not permitted by the Committee, be satisfied by
reducing the amount of cash or shares of Common Stock otherwise deliverable to
the Participant hereunder, and any additional tax withholding up to the maximum
permissible withholding with respect to RSUs may be satisfied similarly provided
such reduction or shares would not cause adverse accounting or tax consequences
to the Company.


9.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject





--------------------------------------------------------------------------------





matter. The Committee shall have the right, in its sole discretion, to modify or
amend this Agreement from time to time in accordance with and as provided in the
Plan. This Agreement may also be modified or amended by a writing signed by both
the Company and the Participant. The Company shall give written notice to the
Participant of any such modification or amendment of this Agreement as soon as
practicable after the adoption thereof.


10.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Chief Financial Officer of the Company. Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.


11.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.


12.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Award granted under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


13.Compliance with Laws. This issuance of RSUs (and the shares underlying the
RSUs) and Cash Award pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the 1934 Act and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto. The Company shall not be obligated to
issue any shares deliverable pursuant to this Agreement if any such issuance
would violate any such requirements.


14.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.


15.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


17.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


18.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being





--------------------------------------------------------------------------------





intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.


19.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the grant of the RSUs
and Cash Award made under this Agreement is completely independent of any other
award or grant and is made at the sole discretion of the Company; (c) no past
grants or awards (including, without limitation, the Award granted hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.
*  *  *  *  *
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
EXPRESS, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
PARTICIPANT
 
 
Name:
 
 
 
 
 
 
 




